Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
1.	Applicant’s arguments, filed 9/6/2022, with respect to the amended claims  have been considered but, are moot due to a new grounds of rejection based upon a new references, KROSNEY et al. (US 20140030144 A1) and DONHOWE et al. (US 20220088240 A1), see below. 
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHIBA et al. (JP 2014083470 A) (see attached machine translation).
	Regarding claim 20, CHIBA discloses a device (abstract) (fig. 2, 10) comprising: 
a UV-C generation device (chamber 12 with LED’s 18) (machine translation, pg. 15, lines 1-11), having an interior (in 12) and an exterior (at/in 20), for generating UV-C light between 220 and 280 nanometers of light in said interior of said UV-C generation device (machine translation, pg. 15, lines 1-11)
an air providing device (pump 22) for providing air (22 pulls/provides air from inlet (at/ pre 36, “Y”)) through said interior (of 12) of said UV-C generation device (12, 18), wherein pathogens in said air are operable to be inactivated (via 18) while said air is moving (see air flow arrows, air will move if not being pumped due to kinetic energy) through said interior (of 12) of said UV-C generation device (12, 18); and 
a heat-sink (52’s) about said exterior (at/in 20) of said UV-C generation device (12, 18), wherein said inactivated air removes heat (as it flows through 20 over 52) from said heat sink (52) before being provided through an outlet (at 20 to pump 22 to “X”); 
(fig. 2, chamber 12, UV LED’s 18, heat sinks 52’s, vent 20, pump/fan 22, inlet at “Y”/36, outlet at “X”); 
(machine translation, pg. 15, lines 1-11 Note UV from 200-400nm and UV in the range of 260nm which is UV-C); 
(Note UVC covers the range of 100–280 nm.).
 
 Regarding claim 21, CHIBA discloses a second heat sink (another 52) located about said exterior (at/in 20) of said UV-C generation device (12, 18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1-2, 4-5, 9-10, and 14-15 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over KROSNEY et al. (US 20140030144 A1) in view of CHIBA et al. (JP 2014083470 A) (see attached machine translation).
Regarding claim 1, KROSNEY discloses a device (fig. 3, 100) comprising: 
an inlet (121, 131);  
a fan (120) for providing air into said inlet; 
a UV-C generation device (150) [0009], wherein said air is operable to be pushed (via 120) through said UV-C generation device by said fan to provide sanitized air while said UV-C generation device is generating UV-C light (via 120, see air flow arrows); 
outlet (143, 133)
	(fig. 3, inlet 121, 131, fan 120, UV LED’s 150, UV tube 140 with reflective surfaces 145, outlet 143, 133) 
(fig. 4, fan 220, UV tube 240 with reflective surfaces 245, UV LED's 250)
[0021] [0028]
[0063-0068]
But KROSNEY fails to disclose (underlined) a heat-sink coupled to said UV-C generation device (150), wherein said sanitized air removes heat from said heat sink before being expelled from an outlet.
    	CHIBA, however, discloses a heat-sink (fig. 2, 52’s) a coupled to said UV-C generation device (12, 18), wherein said sanitized air removes heat from said heat sink (as it flows through 20 over 52) before expelled from an outlet (at 20 to pump 22 to “X”); 
(fig. 2, chamber 12, UV LED’s 18, heat sinks 52’s, vent 20, pump/fan 22, inlet at “Y”/36, outlet at “X”); 
(machine translation, pg. 15, lines 1-11 Note UV from 200-400nm and UV in the range of 260nm which is UV-C); 
(Note UVC covers the range of 100–280 nm.).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of KROSNEY, with a heat sink coupled to the UV LED’s and cooled by the sanitized air, as taught by CHIBA, to provide effective cooling for the UV LED’s to ensure proper LED temperature control thereby preventing damage due to overheating.

     	Regarding claim 2, KROSNEY discloses that wherein said UV-C is between 220 and 280 nanometers [0009].  
     	Regarding claim 2, CHIBA discloses that wherein said UV-C is between 220 and 280 nanometers (machine translation, pg. 15, lines 1-11 Note UV from 200-400nm and UV in the range of 260nm).

     	Regarding claim 4, KROSNEY discloses that said UV-C generating device includes a flexible circuit board [0028] and several UV-C light emitting diodes (150) [0009].
     	Regarding claim 5, KROSNEY discloses that said UV-C generating device includes a UV-C reflective tube (140, 145) [0021], wherein said pushed air is pushed (via 120) through said UV-C tube (140).  
	(fig. 3, inlet 121, 131, fan 120, UV LED’s 150, UV tube 140 with reflective surfaces 145, outlet 143, 133) 
(fig. 4, fan 220, UV tube 240 with reflective surfaces 245, UV LED's 250)
[0021] [0028].

     	Regarding claim 9, KROSNEY discloses that said UV-C generating device includes a tube (140) having a flexible circuit board [0028] having several UV-C lights (150) wrapped around the exterior of said tube [0036 Note circuit board outside of reaction tube] (reference’s claim 21); 
     	regarding claim 10, KROSNEY discloses that said UV-C generating device includes a tube (140), said air (via 120)is pushed into the interior side of said tube, 
	regarding claim 14, KROSNEY discloses that a 
But KROSNEY fails to disclose (underlined) heat sink is provided on the exterior side of said tube; .and a second heat sink is located about the exterior of said tube and air is operable to be moved past said second heat sink to remove heat from said second heat sink..
    	CHIBA, however, discloses plural heat-sinks (fig. 2, 52’s) coupled to UV-C generation device (12, 18) and provided on the exterior side of said tube/chamber (12)
(fig. 2, chamber 12, UV LED’s 18, heat sinks 52’s, vent 20, pump/fan 22, inlet at “Y”/36, outlet at “X”); 
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of KROSNEY, with heat sinks provided on the exterior side of said tube/chamber, as taught by CHIBA, to provide effective cooling for the UV LED’s to ensure proper LED temperature control thereby preventing damage due to overheating.

     	Regarding claim 15, KROSNEY discloses that wherein said UV-C [0009] reflective interior (145, 140) is operable to reflect 
In regards to claim 15, KROSNEY differs from the claimed invention by not showing the stated ranges (i.e., at least 90% ) disclosed. It would have been obvious to one having ordinary skill in the art at the time the invention was made for stated ranges disclosed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

2.	Claim(s) 3 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over KROSNEY et al. (US 20140030144 A1) in view of CHIBA et al. (JP 2014083470 A) (see attached machine translation); hereinafter “the combined references”, as applied to claim 1 above, and further in light of Scheurer (US 20160031733 A1).
Regarding claim 3, CHIBA discloses the elements of claim 1, see previous.
     	But CHIBA fails to disclose a fiber optic cable.
    	Scheurer, however, discloses a UV sterilizer system that comprises a fiber optic cable [0056] for communicating with a controller [0056].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of CHIBA, with a fiber optic cable for communicating with a controller, as taught by Scheurer, to use as a substitution of one known generic controller communications line for another (i.e. that uses a fiber optic controller communications cable) to obtain predictable communication results of loading commands into the controller through a fiber optic cable.


2.	Claim(s) 6-8, 12-13, 16-19 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over KROSNEY et al. (US 20140030144 A1) in view of CHIBA et al. (JP 2014083470 A) (see attached machine translation) and further in light of DONHOWE et al. (US 20220088240 A1).
Regarding claim 12, KROSNEY discloses a device (fig. 3, 100) comprising: 
a tube (140) having a UV-C reflective interior surface (145) [0021] and 
a flexible circuit board [0028] provided about the exterior [0036 Note circuit board outside of reaction tube] of said tube (140) having several light emitting diodes (150) [0028] wherein each one of said several light emitting diodes are aligned 
 to said flexible circuit [0028], wherein said air including inactivated pathogens removes heat (inherent the air carries heat out the outlet 143, 133)   
	(fig. 3, inlet 121, 131, fan 120, UV LED’s 150, UV tube 140 with reflective surfaces 145, outlet 143, 133) 
(fig. 4, fan 220, UV tube 240 with reflective surfaces 245, UV LED's 250)
[0028]
[0063-0068]
But KROSNEY fails to disclose (underlined) several UV-C transparent windows, a heat-sink coupled to said flexible circuit/UV-C generation device, wherein said air including inactivated pathogens removes heat from said heat sink.
    	CHIBA, however, discloses a heat-sink (fig. 2, 52’s) a coupled to said UV-C generation device (12, 18), wherein said sanitized air removes heat from said heat sink (as it flows through 20 over 52) before expelled from an outlet (at 20 to pump 22 to “X”); 
(fig. 2, chamber 12, UV LED’s 18, heat sinks 52’s, vent 20, pump/fan 22, inlet at “Y”/36, outlet at “X”); 
(machine translation, pg. 15, lines 1-11 Note UV from 200-400nm and UV in the range of 260nm which is UV-C); 
(Note UVC covers the range of 100–280 nm.).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of KROSNEY, with a heat sink coupled to the UV LED’s and cooled by the sanitized air, as taught by CHIBA, to provide effective cooling for the UV LED’s to ensure proper LED temperature control thereby preventing damage due to overheating.
     	But KROSNEY as modified by CHIBA fails to disclose several UV-C transparent windows, and wherein each one of said several light emitting diodes are aligned with a different one of said several UV-C transparent windows.
    	DONHOWE, however, discloses a UV treatment tube (2) with UV-C transparent windows (28) [0081] and UV LED’s (5) aligned with a different one of said several UV-C transparent windows (28) [0068-0069 [0042]
(figs. 12-13, UV LED 5, window 28, reflective tube 2)
	[0049] [0052] [0059] 
[0066] [0068-0069]
	[0081[, [0085], [0088]
[0091] .
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of KROSNEY as modified CHIBA, with UV LED’s aligned with UV-C transparent windows, as taught by DONHOWE, to use as a substitution of one known UV LED mounting configuration (i.e. external UV LED’s with windows) for another to obtain predictable UV light transmission results.

     	Regarding claim 6, KROSNEY discloses that said UV-C generating device [0009] (140) (150) includes a UV-C reflective structure (145), said pushed air (from 120) is pushed through said UV-C structure, said UV-C structure includes a first UV-C light emitting diode (150)  that provides first UV-C light into said UV-C reflective structure (145) 
     	regarding claim 7, KROSNEY discloses that said UV-C generating device [0009] (140) includes a tube having a UV-C reflective interior (145), said tube includes 
     	regarding claim 8, KROSNEY discloses that said UV-C generating device [0009] includes a tube (140) having a UV-C reflective interior (145), said tube includes a first UV-C transparent window, said tube includes a second UV-C transparent window, said tube includes a third UV-C transparent window, a first UV-C light emitting diode (150) is provided about said first UV-C transparent window on the exterior side of said tube and provides first UV-C light into said tube, a second UV-C light emitting diode (150) is provided about said second UV-C transparent window on the exterior side of said tube and provides second UV-C light into said tube, and a third UV-C light emitting diode (150) is provided about said third UV-C transparent window on the exterior side of said tube and provides third UV-C light into said tube (140); 
     	regarding claim 17, KROSNEY discloses that said UV-C reflective interior (145) is operable to reflect at least 90% of UV-C light and said 
     	regarding claim 18, KROSNEY discloses that wherein said 
     	But KROSNEY fails to disclose UV-C transparent windows, and wherein each one of said light emitting diodes are each aligned with a different one of said several UV-C transparent windows.
    	DONHOWE, however, discloses a UV treatment tube (2) with UV-C transparent windows (28) [0081] and with each UV LED’s (5) aligned with a different one of said several UV-C transparent windows (28) [0068-0069 [0042]
(figs. 12-13, UV LED 5, window 28, reflective tube 2)
	[0049] [0052] [0059] 
[0066] [0068-0069]
	[0081[, [0085], [0088]
[0091] .
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of KROSNEY as modified CHIBA, with UV LED’s aligned with UV-C transparent windows, as taught by DONHOWE, to use as a substitution of one known UV LED mounting configuration (i.e. external UV LED’s with windows) for another to obtain predictable UV light transmission results.

     	Regarding claim 13, KROSNEY discloses that wherein said UV-C is between 220 and 280 nanometers [0009].  

Moreover, regarding claim 16, DONHOWE discloses wherein said UV-C transparent windows (28) [0081] are operable to pass 
In regards to claim 16, DONHOWE et al. differs from the claimed invention by not showing the stated ranges (at least 90% ) disclosed. It would have been obvious to one having ordinary skill in the art at the time the invention was made for stated ranges disclosed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Moreover, regarding claim 19, DONHOWE discloses said tube is a PTFE tube (2) [0049] [0052]; and is obvious for the reasons discussed supra with reference to claim 12, see previous.


2.	Claim(s) 22-28 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over CHIBA et al. (JP 2014083470 A) (see attached machine translation) in view of KROSNEY et al. (US 20140030144 A1).
     	Regarding claim 22, CHIBA discloses a 
     	regarding claim 23, CHIBA discloses that said UV-C generation device (12, 18) includes a tube (12) ; 
     	regarding claim 24, CHIBA discloses that said UV-C generation device (12, 18) include a tube (12) 
     	regarding claim 25, CHIBA discloses that said UV-C generation device (12, 18) includes a 
     	regarding claim 26, CHIBA discloses that said UV-C generation device (12, 18) includes a 
      	But CHIBA fails to disclose a second fan, said tube includes a length of at least 3 inches; a circuit board having at least ten UV-C light emitting diodes; or a flexible printed circuit board having at least fifteen UV-C light emitting diodes. 
    	KROSNEY, however, discloses a sterilizer tube (140) with a second fan [0028 Note array of fans] and said tube (140) includes a length 
In regards to claim(s) 24, CHIBA and KROSNEY differ from the claimed invention by not showing the stated ranges disclosed (i.e., the tube includes a length of at least 3 inches). It would have been obvious to one having ordinary skill in the art at the time the invention was made for stated ranges disclosed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of CHIBA, with a second fan and flexible circuit boards for UV LED’s, as taught by KROSNEY, to use for further moving air through the device and for containing LED’s for further sterilizing the air for increased airflow throughput and increased sterilization.

Moreover, regarding claim 27, KROSNEY discloses wherein said air is moved through said interior of said UV-C generation device at a speed of at least 300
In regards to claim(s) 27, CHIBA and KROSNEY differ from the claimed invention by not showing the stated ranges disclosed (i.e., a speed of at least 300 litres per minute). It would have been obvious to one having ordinary skill in the art at the time the invention was made for stated ranges disclosed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of CHIBA, with the claimed airflow rate, as taught by KROSNEY, to use for further moving air through the device and for containing LED’s for further sterilizing the air for increased airflow throughput and increased sterilization.


Moreover, regarding claim 28, KROSNEY discloses said air is moved through said interior of said UV-C generation device at a speed of at least 300 
In regards to claim(s) 28, CHIBA and KROSNEY differ from the claimed invention by not showing the stated ranges disclosed (i.e., a speed of at least 300 litres per minute and an inactivation rate of at least ninety percent of said pathogen). It would have been obvious to one having ordinary skill in the art at the time the invention was made for stated ranges disclosed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of CHIBA, with the claimed airflow rate and inactivation percentage, as taught by KROSNEY, to use for further moving air through the device and for containing LED’s for further sterilizing the air for increased airflow throughput and increased sterilization.

2.	Claim(s) 11 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over KROSNEY et al. (US 20140030144 A1) in view of CHIBA et al. (JP 2014083470 A) (see attached machine translation); hereinafter “the combined references”, as applied to claim 1 above, and further in light of DONHOWE et al. (US 20220088240 A1) and TAGHIPOUR (US 20190030510 A1).
Regarding claim(s) 11, the combined references disclose the elements of claim 1, see previous.
     	But the combined references fail to disclose wherein said UV-C generating device includes a PTFE structure and a quartz structure.
    	DONHOWE, however, discloses a UV-C generation device (2 with windows 28, and UV LED’s 5) that includes a PTFE structure (2)  [0049] [0052].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of CHIBA, with a PTFE structure, as taught by DONHOWE, to increase the internal UV reflectance and therefore sterilization of pathogens
     	But the combined references and DONHOWE fail to disclose wherein said UV-C generating device includes a quartz structure.
TAGHIPOUR, however, discloses a UV generating LED (figs. 3-4; 306, 406)  that includes a PTFE structure [0130] and a quartz structure [0130] for a window (318, 418)
    	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made - before the effective filing date of the claimed invention to combine/modify the invention of the combined references and DONHOWE, with a PTFE structure and a quartz structure, as taught by TAGHIPOUR, to use as a substitution of one known UV transparent material (i.e. quartz) for another to obtain predictable UV transmission results (i.e. to transmit UV light into the sterilization chamber for sterilizing pathogens).

2.	Claim(s) 29 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over CHIBA et al. (JP 2014083470 A) (see attached machine translation) in view of DONHOWE et al. (US 20220088240 A1).
Regarding claim 29, CHIBA discloses wherein said UV-C generation device (12, 18) includes a chamber (12).
     	But CHIBA fails to disclose wherein said UV-C generation device includes a PTFE structure (2)  [0049] [0052]
    	DONHOWE, however, discloses a UV-C generation device (2 with windows 28, and UV LED’s 5) that includes a PTFE structure (2)  [0049] [0052].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of CHIBA, with a PTFE structure, as taught by DONHOWE, to increase the internal UV reflectance and therefore sterilization of pathogens
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881